Citation Nr: 0622564	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-03 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus, 
including based on assignment of a separate compensable 
rating for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 






INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1985 to August 1989.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana,.  

This case was previously the subject of a stay imposed by the 
Secretary pending VA's appeal of the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Smith 
v. Nicholson, 19 Vet. App. 63 (2005).  In June 2006, after 
considering VA's appeal, the United States Court of Appeals 
for the Federal Circuit reversed the Court's decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code (Code) 6260 as authorizing only a single 10 
percent rating for tinnitus, whether unilateral or bilateral.  
Smith v. Nicholson, No. 05-7168 (Fed. Cir. June 19, 2006).  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of those claims consistent with VA's 
longstanding interpretation that a single 10 percent rating 
is the maximum rating available under Code 6260, regardless 
of whether the tinnitus is perceived as unilateral or 
bilateral.  Thus, the Board will proceed with adjudication of 
this claim.  


FINDINGS OF FACT

1.  The veteran's tinnitus is perceived in both ears.

2.  The 10 percent rating assigned for the veteran's tinnitus 
is the maximum schedular rating available for tinnitus, 
whether it is perceived in one ear or both; factors 
warranting extraschedular consideration are not shown.   



CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, 
Code 6260 (2002); 38 C.F.R. §§ 4.1, 4.87, Code 6260 (2005) 
Smith v. Nicholson, 451 F.3d. 1334 (Fed. Cir. 2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.  The Court has held that the VCAA is not applicable 
to matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

As set forth in more detail below, the veteran's appeal must 
be denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Neither the veteran nor his representative 
has argued otherwise.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 44 F.3d 1328 (Fed. 
Cir. 2006).  

Analysis

A review of the record indicates that in a May 1999 rating 
decision, the RO granted service connection for tinnitus of 
the left ear, and a 10 percent rating was assigned under 
Diagnostic Code 6260 from February 25, 1998.  In an October 
2002 rating decision, the service-connected tinnitus of the 
left ear was characterized as tinnitus.   

In February 2003, the veteran's representative, on behalf of 
the veteran, submitted a claim for separate 10 percent 
ratings for tinnitus of each ear.  In a determination issued 
in February 2003, the RO denied the claim, noting that VA 
regulations did not provide a distinction between unilateral 
and bilateral tinnitus and that the 10 percent rating was the 
maximum schedular evaluation.  The veteran appealed that 
decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  As set forth above, VA appealed this 
decision to the Federal Circuit.  In Smith v. Nicholson, 
supra, the Federal Circuit concluded that the Court erred in 
not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limit a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  

In light of the foregoing, the Board concludes that the 
version of Code 6260 in effect prior to June 2003 precludes a 
schedular rating in excess of a single 10 percent rating for 
tinnitus.  As the current version of Code 6260 explicitly 
prohibits a rating in excess of 10 percent for tinnitus 
whether perceived in one ear or both, the claim for a 
schedular rating in excess of 10 percent for tinnitus, 
including based on assignment of a separate 10 percent rating 
for each ear, must be denied as lacking legal merit.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Factors warranting 
extraschedular consideration (e.g., frequent hospitalization, 
marked interference with employment) are neither alleged nor 
evident from the record.  


ORDER

A rating in excess of 10 percent for tinnitus, to include 
based on assignment of a separate compensable rating for each 
ear is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


